 OPERATINGENGINEERSLOCAL 30 (HYATT MANAGEMENT)Local Union No.30 and 30A,International Union ofOperatingEngineers,AFL-CIOandHyattManagement Corporation of New York, Inc.Case 29-CB-577630 May 1986DECISION AND ORDERBY CHAIRMAN DOTSONAND MEMBERSJOHANSEN AND STEPHENSOn 31 January 1986 Administrative Law JudgeHarold B. Lawrence issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the Charging Party filed a brief in re-sponse to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.IWe agree with the judge that the Respondentviolated Section 8(b)(3) of the Act by refusing toexecute the contract which it had negotiated withthe Company. We find, however, contrary to thejudge, that the parties should execute the contractonly for the duration of the contract's term.The contract agreed upon by the parties wassupposed to commence as of 1 January 1984 andwas to expire on 31 December 1986. The contractprovidedforwage increasesfor the employees inexchange for increasedmanagementrights provi-sions.The judge reasoned that because a substantialportion of the agreed term elapsed during thependency of these proceedings, the contract's termshould be extended so that the contract wouldexpire on a date 3 years from the date that the Re-spondent executes the contract. We disagree. Whilethe Board has the authority to enforce the terms ofa negotiated agreement, we cannot compel a partyto agree to contractual provisions not contained inthe negotiated agreement.H.K.PorterCo.v.NLRB,397 U.S. 99 (1970). That would be the casehere if we adopted the judge's recommendedremedy and Order extending the term of the par-ties' contract beyond its original expiration date.The Respondent excepts to the judge's remedy,asserting that if ordered to execute the contract,the contract must be made retroactive to its origi-nally intended date of execution. This, it insists, isthe only way Respondent can comply with H. K.1We find that awarding the Charging Party attorney'sfeesand costs isunwarranted.Accordingly,theCharging Party's motion for attorney'sfees and costs is denied205Porter.The Respondent's position, however, ig-nores the realities of the situation.While the em-ployees could, of course, be given thewage in-creases agreed upon, there is no way retroactivelyto grant the Charging Party the benefits of suchprovisions as the management-rights clause-pre-sumably part of the quid pro quo for giving thewage increases.The Charging Party, on the otherhand, assertsthat in order for it to obtain the 3-year contract forwhich it bargained we must extend the contract torun for 3 years from the date on which the Re-spondent executes the agreement.2 This remedy,however, would give the parties contractual termsfor which they neverbargained,for it would applyparticular wages, terms, and conditions of employ-ment for a period of time different from that duringwhich the parties intended those wages, terms, andconditions to apply.Whether the parties wouldhave agreed to such conditions for the newperiod-a period with economic conditions andoutlooks different from those existing during theoriginalperiod-is somethingwe cannot say.Therefore, underH.K Porterwe cannot extendthe contract.Hence, we are in a position where the only prac-tical remedy that we have power to give is toorder that the Respondent execute the contractagreed upon to run until the contract's expirationdate.We realize that under our remedy and Orderthe Charging Party will have to forgo the benefitsof its newly obtained management rights provisionsfor the period of the contract which has alreadyexpired.Likewise the unit employees will have toforgo the increased wages they would have re-ceived duringthe sameperiod. Unfortunately, thisis a situation in which, because of the Respondent'sfailure to execute the contract and live up to itsside of the parties' accord reached in the give andtake of bargaining, we are precluded from fashion-ing a remedy that would provide the ChargingParty and its employees the benefits of the negoti-ated agreement for the period of the contract thathas already passed. Consequently, we will ordertheRespondent to execute the agreed-upon con-tract,which will run from the date of execution tothe expiration date contained in the agreement.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-2The cases on which the Charging Party relies,Borg Compressed SteelCorp,165NLRB 394 (1967), andSchill Steel Products,161NLRB 939(1966), both predatedH. K. Porter280 NLRB No. 18 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent, Local Union No. 30 and 30A, Interna-tionalUnion of Operating Engineers, AFL-CIO,itsofficers, agents, and representatives, shall takethe action set forth in the Order as modified.1.Delete paragraph 2(b) and reletter the subse-quent paragraphs.2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelationsBoard has foundthat we violated the National Labor Relations Actandhasordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withHyattManagementCorporation of New York, Inc.by refusing to sign the collective-bargaining agree-ment agreed to between Hyatt Management Cor-poration of New York, Inc. and us on 20 March1984.WE WILL NOT in any like or related manner failto comply with our obligation to bargain withHyattManagementCorporation of New York, Inc.WE WILL on request of Hyatt Management Cor-poration of New York, Inc. execute the aforemen-tioned collective-bargaining agreement.LOCALUNION No. 30 AND 30A,INTERNATIONAL UNION OF OPERAT-ING ENGINEERS,AFL-CIORichard Auslander, Esq.,for the General Counsel.Adam Ira Klein, Esq. (Mark Steven Soroka, Esq&),ofNew York, New York, for the Respondent.Lawrence Levien, Esq. (Akin, Gump, Strauss,Haver &Feld,Esq&),ofWashington, D.C., for the ChargingParty.DECISIONSTATEMENT OF THE CASEHAROLD B. LAWRENCE, Administrative Law Judge.This case was heard byme atBrooklyn, New York, on15May 1985 and at New York, New York, on 18 Sep-tember 1985. The charge was filed by Hyatt Manage-ment Corporation of New York, Inc. (Hyatt) and servedon theRespondent,Local Union No. 30 and 30A, Inter-nationalUnion of Operating Engineers, AFL-CIO (theUnion) on 2 October 1984.1 On 30 November the Re-rAll dates hereinafter mentioned are in 1984 except as otherwisestated.gionalDirector issued a complaint alleging that theUnion had violated Section 8(bX3) of the National LaborRelationsAct (the Act) by reason of its refusal to exe-cute a collective-bargaining agreement which it had ne-gotiatedwith Hyatt. The Union interposed an answerwhich essentially admittedallegationsthat in December1983 and in February and March 1984 Hyatt and theUnion met and negotiated a collective-bargaining agree-ment to supersede an existing agreement which by itsterms expired 31 December 1983, and that on 20 March1984Hyatt and the Union reached full and completeagreement on terms to be incorporatedin a new agree-ment. However, the Union alleged affirmatively that theagreement was oral and subject to the ratification of theemployees in the bargaining unit and deniedallegationsthat since 26 March 1984 Hyatt has been requesting, andsince 2 April 1984 the Union has been refusing, to exe-cute a written contract which embodied the agreedterms and conditions of employment. The Unionalso al-leged as an affirmative defense that the charge is barredby Section 10(b) of the Act.The parties were afforded full opportunity to be heard;to call, examine, and cross-examine witnesses; and to in-troduce relevant evidence. Posthearing briefs have beenfiledon behalf of the General Counsel, the ChargingParty, and the Respondent.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel, the Charging Party,and the Respondent, I make the followingFINDINGS OF FACT1. JURISDICTIONThere is no issue regarding jurisdiction, the Unionhaving admitted in its answer that at the material timesherein Hyatt was and is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act and that the Union was and is a labor organiza-tion within the meaning of Section 2(5) of the Act, andits counsel having stipulated at the hearing that Hyatt, aNew York corporation, derives annual income frombuilding management services in excess of $500,000 andpurchasesmaterials and supplies valued in excess of$50,000 in interstate commerce for delivery to it at theNassauVeteransMemorialColiseum in Uniondale,Nassau County, New York.II.THE ALLEGED UNFAIR LABOR PRACTICESA. General BackgoundHyatt has been the manager and operator of theNassau Veterans Memorial Coliseum, a public assemblyfacilityforentertainment and ticketed events, since1980.2 It operates under a 30-year lease from the county2The matters narrated without evidentiary comment are those factsfound by me on the basis of adnussions in the answer, data contained inthe exhibits,stipulations between or concessions by counsel,undisputedor uncontradicted testimony and, in instances where conflicts in the testi-mony did not warrant discussion,the testimony which I have credited. OPERATING ENGINEERSLOCAL 30 (HYATT MANAGEMENT)of Nassau. Its negotiations with the Union were for acontract to supersede an existing contract between themdated 1 July 1982, which by its terms expired 31 Decem-ber 1983. That agreement defined the covered collective-bargaining unitas follows:ChiefEngineers,1stAssistantEngineer,Watch En-gineer,Relief Engineer,Maintenance Men and Fire-men, excluding Clerical employees, supervisory em-ployees,professional employees, production em-ployees,watchmen and guards as defined in theLaborManagement Relations Act of 1947, em-ployed by the Employer at the plant of the Em-ployer at Nassau County Coliseum and at suchother locations to which the Employer's plant maybe moved within the territorial jurisdiction of theUnion.Upon the conclusion of the negotiations, Hyatt's coun-sel,Laurence J. Hoffman, prepared a written contractand arranged for it to be forwarded for execution toJohn T. Ahern, the Union's business agent, under coverletter dated 27 March. The covering letter referred to"two copies of the Agreement reached during our nego-tiations on March 20, 1984," and directed Ahern's atten-tion to a change in the contract assertedly made pursuantto an agreementwith William Treacy, the Union's seniorbusiness agent.The documents were signedby David O.Skinner,Hyatt'spresident.This case resulted fromAhern's refusal to sign and return the agreement.B. History of the NegotiationsSkinner and Hoffman testified, credibly, that the nego-tiationswere conducted in three sessions which tookplaceat the Coliseum on 13 December 1983 and on 14February and 20 March 1984. Hyatt was represented atall the sessionsby Skinner, Hoffman, and E. B. SumerlinJr., thegeneralmanager of the Coliseum, and the Unionwas represented by Ahern and by Patrick Snoddy, theshop steward. Snoddy consulted frequently with Ahernbut Ahern did all the talking.The firstsession lastedalmost 2 hours. Hyatt presenteda document which Hoffman termed a "total rewrite ofthe prior contract." It was assertedly based on Hyatt's 3years of experienceinmanagingthe Coliseum and deal-ing with the Union and 17 other unions involved in theoperationof the Coliseum. Hyatt asserted that thechanges itproposed were needed to improve operationalefficiency so that the Coliseum could meet increased na-tionaland local competition, which was drawing eventsaway from the Coliseum. Hyatt also stated that it wasseekingto develop a standardized contractas a basicdocument for use with all the unions, which could bemodified to meet specific requirements of each union.The proposals which the Union presented at this firstsessionfitona single sheetof paper. Hyatt presented acomplete contract. Consequently, the procedure whichwas adopted for the negotiations was to review the con-tract section by section, Skinner and Hoffman explainingproposed changes from the expired contract as theywent along. The entire first session was devoted to a207generalreview of the proposed contract, without agree-ment on any particular terms.Notwithstanding the testimony of Skinner and Hoff-man to the foregoing effect, Ahern and Snoddy testifiedthat the meeting scheduled for 13 December was not ac-tually held, having been canceled, and that only two ne-gotiating sessionswere held. Their credibility was notenhanced by that testimony, for Respondent's answeradmits that three meetings were held,inDecember 1983and February and March 1984 and Respondent's counselconcedes as much in his posthearing brief, asserting that,"The prior contract due to expire on December 31, 1983,the parties began negotiations for a new agreement." (Tr.155.) That counsel is not referring simply to Ahern's tes-timony about sending out a notice is apparent from hisassertion, in taking cognizance of the conflict in testimo-ny about the December meeting, that there was "a dis-pute between the witnesses as to when the negotiationsbegan." I have little difficulty crediting Skinner andHoffman on this point, not only because I found themmore credible generally, but for the reasons that a letterto Ahern by Hoffman dated shortly thereafter contains aspecific reference to a "conversation" between them andthere is no evidence of any telephone conversation, Hoff-man produced his memorandum of the December meet-ing, and the draft contract proposal bears date 13 De-cember 1983.The Respondent's counsel argues, in his posthearingbrief, that the meeting of 13 December 1983 was of mini-mal importance in any event, inasmuch as Hoffman testi-fied that no agreements were reached at the meeting.The point, however, is that the process of negotiation bywhich the parties ultimately arrived at a collective-bar-gaining agreement commenced with the presentation byHyatt, for the reasons stated, of a complete draft con-tract for the Union's consideration, which the negotiatorsreviewed section by section. Such a procedure may wellhave led to the difficulty which thereafter arose, forAhern's testimony in effect is that the two parties cameaway with different understandings of the impact whichparticular agreements relating to specific sections mighthave on other sections which were not explicitly modi-fied.Thus, the workday was extended from 7 to 8 hours,but no explicit modification was made in the provisionsgoverning benefit days, leaving the parties to arguewhether a day of funeralleave was meantto be 8 hoursor 7 hours. Hyatt takes the position that it pays only forwork done and that any section not explicitly modifiedstands as written; Ahern argues that sensible constructionof the agreement requires conformance of sections notspecifically amended to those which were. At issue hereiswhether the negotiations proceeded on the basis assert-ed by Skinner and Hoffman or on the basis claimed byAhern.At the February session, which lasted 2 hours, agree-ment was reachedon substantialportions of the contract.Six or eight articles of the draft contract remained openat the end of the session.The final session, on 20 March, lasted from noontimeto about 7 o'clock. As of 6:30 p.m., when the Union,after caucusing, accepted certain of Hyatt's proposals 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDand made specific counterproposals with respect to othermatters, the open items were wages, contributions to anapprentice training program,holiday pay, travel time,sick leave,and an issue regarding the position of chiefengineer,whichHyatt considered superfluous andwanted to abolish. Hyatt made a final proposal sometimebetween 6:45 and 7 p.m. which the Union accepted. Thenegotiators all shook hands and departed with the under-standing that Hoffman would put the agreement in finalwritten form.3While Skinner and Hoffman were at the Coliseum thenext morning for negotiations with another union, Skin-ner received a telephone call from William F. Treacy,the Union's senior business manager. Treacy was upsetthat the apprentice training fund contribution had beenreduced to $2 per week and was dissatisfied with the res-olution of the chiefengineer issue(by abolishing the po-sition but grandfathering the incumbent). Skinner toldTreacy that he felt that the negotiations had been fairlyconducted and that he would not consent to reopenthem, but if Treacy wanted to rearrange the financialpackage without changing the overall figures, he wouldconsider it. They agreed to increase the apprentice fundpayment and reduce the agreed wage rate,leaving theoverall cost to Hyatt unchanged. Skinner told Treacy hewould have the change made in the contract and send ittoAhern forsignature.Hoffman waswithSkinner andheard his end of the conversation. When the telephonecallwas concluded, Skinner instructed him to make thechange agreed on with Treacy when he prepared thefinal contract. Treacy did not raise any other issues.C. Analysis of the Evidence Respecting EventsSubsequent to the NegotiationsThe preponderance of the credible evidence, both oraland documentary, establishes a course of postnegotiationcontacts between the parties in which Skinner insisted onreturn of the contract, executed, in the form in which ithad been prepared by Hoffman, while Ahern balked ontheground that further face-to-face discussionwasneeded to straighten out problems. Ahern characterizedthe problems as "typos" but it is clear that he was look-ing for changes of a substantive nature in the contractthat Hoffman had prepared and his position in these pro-ceedings has been that the changes which he soughtwere merely intended to conform Hoffman's contract tothe agreement they had reached on 20 March. His testi-mony demonstrated that for the most part he was con-cerned with contractual terms which had been left in theform in which they had originally appeared in Hyatt'sproposed draft and which he contended should havebeen changed to conform to modifications they hadmade in other sections of the contract. However, Skin-ner's contention that the agreement which came intobeingwas what resulted from the section-by-section8Hoffman testified that he"agreed"to preparethe contract; Aherntestified that Hoffman"insisted"on preparing it, though the last two con-tractshad been preparedby the Umon.IcreditHoffman's testimony, inview of theapparentreadyacquiescenceon Ahern's part,Ahern's testi-mony that he was extremely busy and awayfrom his office much of thetime, and Ahern's failure toproducean alternate versionof thecontractafter asserting dissatisfaction with the one preparedby Hoffmanreview of the draft proposal presented at the firstsession,withmodifications applicable only to the sections towhich they expressly related, is strongly corroborated bythe events which followed the conclusion of the negotia-tions.The final session had ended with the negotiators ex-changing congratulations upon the completion of a suc-cessful negotiation,but the Union's subsequent behaviorindicates a belated awareness of, and dissatisfaction with,ramifications of the method by which the contract hadbeen negotiated. I conclude that Ahern was basicallytrying to reopen closed negotiations and avoid executingthe contract he had negotiated. This is apparent fromcomparison between the explicit and straightforward tes-timony by Skinner regarding his postnegotiation tele-phone calls and conversations with Ahern and Ahern'svague, uncertain, implausible and self-contradictory testi-mony regarding them. It is impossible to be sure, fromAhern's testimony, whether he claims, in the period fol-lowing 20 March, to have been telling Skinner that therewas a problem with language in the contract, or with theway in which the task of reducing their agreement tolegal terms had been performed, or with the manner inwhich the terms themselves had been worked out or yetremained to be worked out. The one-way flow of writ-ten correspondence from Skinner to Ahern for 5 monthsthereafter leaves no doubt in my mind which of the par-tieswas anxious to communicate,tomove the contractforward to execution, and to document, for use in futurelitigation, the responsibility for failure to execute thecontract.Hoffman sent Skinner the finalized agreement on 22March along with a forwarding letter which was ad-dressed to Ahern. Skinner made a correction in the con-tract and on 27 March sent it to Ahern under coverletterwhich Hoffman had prepared. Very shortly there-after he began calling Ahern in order to get back asigned copy. Ahern was not in any hurry. He failed torespond to three telephonemessagesleft by Skinner inlateMarch and April. On 4 May Skinner sent him amailgram:On March 20, 1984 Hyatt Management Corp. ofNew York andInternationalUnion of OperatingEngineers,Local 30, negotiated a new contract.That new agreement was forwarded to you onMarch 26, 1984. 1 have not received my signedagreement. Please forward a signed copy of thenew agreement or advise me of any problems delay-ing execution of the agreement.On 9 May Ahern telephoned Skinner at his office inChicago. Their testimony as to what was said is in sharpconflict. According to Ahern, it went as follows:I told him there were a number of problems withthe contract.Q. And did you get into detail at that point?A. I told him that there was some typographicalerrors in the benefit section. I told him that onSchedule A an entire section had been left out. Imentioned to him that the management rights were OPERATING ENGINEERS LOCAL 30 (HYATT MANAGEMENT)changed. And I indicated to him that there werequite a few items. More than just one or two items;that there was quite a few.He told me that he would look into it and speaktoMr. Hoffman and get back to me.Q. Did therecome a timewhen he got back toyou?A. The next thing I remember, I recollect is atelegram some time in June.I find Ahern's testimony inherently implausible. He issaying, in effect, that after bringing serious matters toSkinner's attention, he placidly waited for approximately6 weeks without making any further attempt to secure acorrected contract, and would have waited even longerhad Skinner not gotten in touch with him. Skinner's tes-timony demonstrates his greater anxiety to wrap thematter up and leaves a strong impression that he was theone who felt he was entitled to something that he wasnot getting and was trying to do something about it.Skinner's version of the conversation, entirely differentfrom Ahern's,isclearer,more straightforward and, Ifind,more credible:Q. And what, if anything, did he tell you at thattime?A. He told me that he had taken the contractback to the membership for ratification and it hadbeen voted down.Q. What did you respond to that, if anything?A. My response was that it was the first time Ihad ever heard of any ratification being required onthe contract. In the previous negotiations withLocal 30, 30A, there was never any indication ontheir part that there was ever a ratification requiredof a contract nor during any of the negotiations forthis contract was there ever any conversation aboutratification of the contract.Q. What did he respond to that, if anything?A.Well, I am not sure if-I was theone doingmost of the speaking at that pointin time.After Itold him that I was surprised that there was a voterequired and then he told me it had been voteddown-I suggestedto him that we had spent manyhoursnegotiatingthe contract, it hadbeen negotiat-ed fairly.We were not prepared to re-enternegotia-tions andI suggestedto him that he return to themembership and try a little harder to sell the con-tract to them.Q. Did he respond to that?A. Yes, he said he would do that.Skinner and Ahern agree that there ensued a lapse intheir communication with each other. Skinner testifiedthat the lapse occurred because Ahern was not respond-ing to telephonemessagesbeing left at his office. Threemessageswere left in late May and early June. WhileAhern disclaimed knowledge of all the telephone mes-sages which Skinner testified he left for him, he does notclaim to have attempted to revive communication. On 21June, Skinner sent Ahern a telegram (not amailgram):209Ihave tried to reach you numerous times in thepast two weeks. To date I have not received areturn telephone call.We have importantmattersthatmust be settled immediately. If I do not hearfrom you by Monday, June 25, 1984, I will with-draw our proposed contract and any offer of retro-active wages.This is the telegram Ahern referred to in the testimonyquoted above. Ahern telephoned Skinner on 22 June and,again, there are two conflicting versions of the conversa-tion which ensued. Skinner's version is as follows:Q.What, if anything, did he tell you when hecalled?A. He told me that he had taken the contractback to the membership and it had been ratified.Ahern, on the other hand, testified as follows:Q. You spoke to Mr. Skinner on June 22nd, whatwas that conversation about? What did you discuss?A. I requested a meeting. I told him that therewere a number of problems in the contract. That Icouldn't ratify it as they had sent it to me. That itwasn't a problem with the wages but rather it was aproblem with language, it was a problem of omis-sion where I still felt it was a problem of ScheduleA being let out and that there were several otherareas in the contract, that we wanted to meet andget it straightened out with them.Q. What did Mr. Skinner respond?A.Well, David was very upset. David said thathe didn't [think] there had to be anychanges made.That he didn't want to meet with me. "Jack, youknow we have a good relationship but I'm reallygetting annoyed with this." You know, "I want youto sign it."I told him that I knew he was in the Nassau Coli-seum from time to time, negotiating with the otherunions. I said I'd be available at any time and Iwanted to get it settled. That's the way we left it.Even Ahern's version leaves no doubt that Skinnerwas consistently and insistently demanding execution andreturn of the contract in the form in which it had beenprepared by Hoffman and that Ahern was making vaguestatements about needed changes and the necessity for afurther meeting.The testimony of Skinner and Ahern is in accord thaton 9 July Ahern left a telephone message with Skinner'ssecretary.As usual, there is disagreement about the con-tents of themessage.Ahem testified that he told her totell Skinner that the Union was going to submit a writtencopy of the agreement, or what they thought it was, ifhe and Skinner could not meet, "but that mostly Iwanted to meet with him about the problems that wehad on the contract." Skinner's version was that Ahern"leftword that there were a couple of typos in the con-tract and he would correct the typos and return the con-tract to my office." I credit Skinner's version in part be-cause Ahern's testimony is not supported by his subse- 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDquent conduct.He did not send Skinner an alternate con-tract and he did continue to request a further meetingwith Skinner.Skinner and Ahern agree that in a telephone conversa-tion they had on 20 August, Skinner again demandedreturn of the agreement and Ahern again requested ameeting to discuss problems with the contract. This time,Ahern said there were a lot of "typos" and referred toone in particular, which Skinner checked and found didin fact exist.However, on this occasion Ahern wentbeyond typographical errors and referred to other mat-ters.For example, he testified that he told Skinner thatthe chief engineer's job was a"guaranteed position." Histestimony in this respect contradicts other testimonywhich he gave to the effect that in the negotiations heand Skinner had agreed the fate of the position would beleft open for future negotiation. Skinner testified that heagain took the position that the terms had been agreedupon and suggested that Ahern pencil in his correctionsand send them along. Ahern pleaded that he was toobusy to do this, whereupon Skinner imposed a deadline(24 August),failingwhich he would withdraw the con-tract altogether along with any offer of retroactivity.On 7 September Skinner got something back-amarked-up photocopy of the contract, unsigned, whicharrived at his officein an envelopewithout a coveringletter.Ahern testified that a letter accompanied the con-tract. I am satisfied from his testimony that he did ar-range for the contract to be sent back under cover letter,dated 31 August 1984, in which he again requested ameeting and made self-serving statementsto the effectthat agreed changes were not reflected in the "proposedfinal draft contract" and that "considerable change" hadbeen made in the negotiated economic package. At thesame time,I credit Skinner's testimony that he never gotthe letter.The document returned to Skinner bore anumber of notations and underlinings and there werechanges of a substantial nature,such as the ending timesof shifts. Skinner testified that the changes made byAhern would have had the effect of compelling Hyatt topay for meal periods and for daily overtime. The work-day and workweek had been changed by Hyatt from 7hours daily and 35 weekly to 8 and 40, respectively, inthe new contract, precisely to avoid paying for meal pe-riods and daily overtime as it had previously existed withthe 7-hour day and 35-hour week. Other omissions andinsertions involved changes with respect to holidays,overtime and double time,and sick days,restoring theprovisions of the expired contract which Hyatt had de-leted in its proposed draft contract.Skinner notified Hoffman of his receipt of the marked-up photocopy on 10 September. Hoffman left a tele-phone message forAhern. Itwas not answered. Skinnerand Hoffman were in New Yorkagainon 11 Septemberand left four telephonemessagesat Ahern's office. Ahernreturned the calls at5 o'clockand, according to Skinner,manifested a complete disinclination to cooperate:When he got on the phone, I told Jack I had re-ceived the contract back fromhim unsigned, that hewas trying to change substantial parts of the con-tract that we had negotiated,that I expected in myhands on September the 12th at five o'clock asignedcontractor I was goingtowithdraw thecontract, our offer of retroactive wages and filechargeswith the Board.Jack's responseto that was, "Well, if that is theway you want it, fine" and he hung up.The last communications between Skinner and Ahernoccurred when Ahern left a message that a meeting wasscheduled for 4 October with the Federal Mediation andConciliation Service to discuss the problems they werehaving with the contract and Skinner directed his officeto send word that he would not attend.Hyatt thus presented a relatively simple story to theeffect that it prepared a draft contract which was pre-sented atthe firstnegotiating session andwhich providedthe basis for the discussions which then ensued;the draftwas considered paragraph by paragraph;those para-graphs which were immediately acceptable to the Unionwere treated as adopted and the parties passed on tothosewhich posed problems.When the negotiationswere concluded,language on a couple of items was leftto be worked out by Hoffman when he drew the con-tract.The Union'sposition,essentially,is that the con-tract finally presented for Ahern's signature did not con-form to the agreement they had negotiated and that con-sequently, after reviewing it, the members of the bargain-ing unit refused to ratify it.On the basis of all the testimony and documentary evi-dence, I credit the testimony of Skinner and Hoffman,who displayed credible demeanor and presented lucidand consistent testimonywhich,in some significant re-spects,was corroborated by documentary evidence.Therewere several inconsistencies between Skinner's tes-timony and an affidavit which he had furnished to aBoard investigator, but the variances were insignificant. Inote,also, the failure to produce Sumerlin as a witness torefuteAhern's testimony that he had made almost imme-diate complaint to Sumerlin about the discrepancieswhich he claimed existed in the contract.Skinner testi-fied Sumerlin never mentioned such a discussion to himand presumably Sumerlin would have supported him inthis.If anyone had an obligation to bring Sumerlin in, itwas the Respondent. The Respondent's counsel drew at-tention to Skinner's failure to produce the memorandumrelating to the telephone conversation he had withAhern on 9 July, but I found Skinner's testimony that herecalled the conversation and his recitation of the con-versation credible. In any event, my credibilityresolutionrested on the overall effect of all his testimony.Ihad little confidence in Ahern's testimony. UnlikeSkinner's affidavit, the Ahern affidavit furnished to theBoard investigator contained statements materially atvariancewith his testimony, and these variances werenot convincinglyminimizedby Ahern's testimony thathe gave the affidavit at a time when his notes were notavailable to him and he was pressured into signing it thevery day hegave it.Ahern's6 years as a business repre-sentative,his experiencein negotiating numerous laborcontracts,his involvement in a least two prior Boardproceedings in which he had given affidavits, and his OPERATINGENGINEERSLOCAL 30 (HYATT MANAGEMENT)knowledge that the Union has a lawyer convince me thathe is not one to be easily pushed around. His testimonyregardinghis telephone conversationswith Skinner,which I have quoted above, is remarkably unclear (orevasive)what he complained about toSkinner.He em-ployed expressions such as "typographical errors" and"problems withlanguage"which do not at all connote,in normal usage, substantive variations between agreedterms and the provisions ultimately embodied in a formalcontract.His conversations with Skinner appear to havebeen devoid of reference to specific discrepancies, insharp contrast to the detailed list of variances respectingwhich he testified at the hearing.4It is alsoglaringly evident that Ahern's postnegotiationconduct was inconsistent with his present claim that thecontract sent to him for execution did not reflect the ne-gotiated agreement. Considering his experience, it maybe inferred that he knew how to protect the Union's in-terests in case of an improperly prepared contract. Inany event, he could have consulted with the Union'scounsel. Instead, his course of action was wholly at oddswith steps that he might have been expected to take oravoid had the circumstances been as he contends. Therewas an utter failure to document the variances betweenthe agreed terms and the contract or to serve writtennotice on Hyatt of the corrections that were required tobe made. Service of such notice would have been invalu-able either to further the process of securing the correc-tions sought or to protect the Union's legal position.There is no evidence that assistance along these lines wassought from the Union's lawyer though the asserted diffi-cultieswith Skinner dragged on for months after theconclusion of the negotiations and Ahern testified abouthow anxious the members of the unit were to fix theterms of their contract.Though the Union had prepared the preceding twocontracts with Hyatt, no attempt was made this time todraft a contract in accordance with the terms claimed tohave been negotiated and to demand its execution byHyatt.For reasons already stated, I do not creditAhern's testimony that he offered to do so. (Even then,the offer is claimed to have been made 5 months afterthe conclusion of negotiations.)Most peculiarly, Ahern testified that he submitted thedefective contract prepared by Hoffman for ratification.Instead of promptly rejecting it as departing from the ne-gotiated terms, he waited some 5 weeks and then, ac-cording to his testimony, submitted it to the members ofthe unit, though minutes before the meeting he reviewed* Testifyingin great detailfrom themarked-up copyhe had returnedto Skinner in September,Ahern listedthe union-security clause and attor-neys' fees provision,on which Hoffman was supposed to draft language,unauthorized language(jointworkingefforts ofemployees);substitutionof 8-hour workday references where 8-1/2 appeared;limitationof elec-tion day holidayto presidentialelection years, traveltime and guaranteed8-hour workdayon call-ins; the number ofsick daysand amount of per-missible sick day accumulation; paid meal periods;application to benefitdays ofchangefrom 7-hour day,35-hour weekto 8-hourday and 40-hour week,insertion of figures in scheduleA of the contract;correctionof provisionsfor shiftdifferential to end shifton thehour instead ofadding a further half-hourto allow for the lunch period;claimed missta-tementof theagreementwhich had been reached inthe negotiations re-lating tothe chiefengineer position;and the annuity contribution rate(daily insteadof weekly).211itwith Snoddy and found it wholly unacceptable. I donot credit his testimony that he arranged the ratificationmeeting without reviewing the contract and only discov-ered its deficiencies at the last moment, and I do notcredit his testimony that the meeting was for the purposeof considering ratification.Ahern's testimony adds up to a completelyimplausiblestory contradicted by his conduct: he retained the con-tract;did not return Skinner's telephone calls; inconsist-ently referred to the purported discrepancies in termsthat denote clerical deficiencies, both in telephone con-versations with Skinner and in his testimony at the hear-ing; persistently sought to reopen the negotiations in aface-to-facemeetingwithSkinner instead of preparinghis own version of a proper contract; and, according tohis own version of events, submitted the written contractprepared by Hoffman to the unit members for ratificationthough he and Snoddy had already reviewed it andfound it unacceptable.On the other hand, Skinner's conduct, even accordingtoAhern's testimony, is that of one who has preparedwhat he believes is a proper contractand insists on itsexecution as so written up. Ahern's testimony explicitlycorroborates Skinner's testimony, that Skinner made itclear that there would be no renegotiation."D. The Contention that the Contract Failed to SecureRequiredRatificationAhern testified that his refusal to sign the contract pre-pared by Hoffman had also been necessitated and justi-fied by its failure to achieve ratification in a vote of themembers of the bargaining unit.Ahern's assertion that there was a ratification require-ment rests upon his own testimony that he mentioned itduring the meeting of 20 March and that it was an estab-lished procedure which had been followed, with theknowledge of Skinner, in the case of both prior contractsbetween Hyatt and Local 30. Skinner testified that hehad never at any time heard of any ratification require-ment and that there had been no mention of submissionof the agreement for ratification when they met on 20March (Ahern conceded that it was not mentioned on 14February).If an agreed ratification requirement existed, it shouldnot havebeendifficult to prove. Ahern testified thatduring the negotiation of the preceding contract inwhich Treacy either participated or was the chief negoti-ator, "on the final day, we told David that we wouldhave it ratified." In the light of Skinner's emphatic testi-mony to the contrary, a burden rested upon the Union toproduce Treacy. It did not do so and did not explain thereason for its failure to do so.5 I haveconsideredwhetherthe testimony by Skinner on this point isinconsistentwith Skinner's testimony that in the telephone conversationof 9 May hesuggestedthat Ahernresubmit the contract to the unit mem-bership,and find that it is not inconsistent.Skinner made it clear, in thattelephone conversation as well as in all his other conversations withAhern,that there would be no renegotiation.His statement appears to benothing more than a suggestionthatAhern trytomake the agreementmore palatableto the members. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union also failed, without explanation, to produceother evidence which could have been extremely persua-sive on this question.Anyone who voted on ratificationof the two earlier contracts between Hyatt and theUnion could have been brought in by the Union to tellaboutit.Anymember of the bargaining unit who attend-ed the ratification meeting which Ahern said he calledwith reference to the contract in issue would have madean interesting witness on the question of ratification.Not only did the Union fail to producewitnesses tocorroborate Ahern's contention respecting ratification, itsubmitted no documentary evidence to establish the ex-istence of a ratification procedure in the present instanceor in the case of the two prior contracts.Thereis no evi-dence of a union bylaw or constitutional provision per-taining to ratification.On this issue there are no wit-nesses; no notices of ratification meetings;no minutes ofsuch meetings; no tallies or reports of votes;no letters toemployees advising of ratification or rejection;no corre-spondence of any kind which makes mention of it. Otherthan Ahern's bald assertion that past contracts had beensubmitted for ratification with the knowledge of Skinnerand that that practice had been followed in the presentcase,there is no evidence whatsoever that such a re-quirement existed or had ever been complied with.The Union's unexplained failure to produce whatshould have been readily available corroborating evi-dence of its position,as expoundedby Ahern,compelsme to infer that there was no requirement of or agree-ment for ratification.6Apart from the question of whether such a require-ment existed,Ahern's testimony respecting the unit's re-jection of the contract is obscure and unclear. The con-fusion starts with his assertion that there were two ratifi-cation meetings.He explainedthat the firstmeeting washeld to ratifythe agreement,not yet written up, on thebasis of his notes. It was ratified,he said,though therewas no quorum.Yet he asserts that in April he called ameeting toratify the Hoffman contract. I cannot credithis testimony that he tried to obtain ratification for animproperly prepared contract (though he testified he didnot know until moments before the meeting that it wasincorrect)or that it was necessary to call a meeting toratify a contract whose terms had already been ratified.His explanation is that the unit members were entitled"to know"but his testimony is not clear as to what itwas they were entitled to know.He offered no satisfac-tory explanation for the inordinate length of time whichelapsed before he submitted it for ratification,his failureto read it during that time, the need to confer with theunit about it, or the reason for submitting it to them atall if it was unsatisfactory and he was engaged in theprocess of trying to arrange a further meeting with Skin-ner to straighten it out.His testimony respecting the6 Failure to call knowledgeable personsas witnessesor to adduce read-ily available evidence warrants an inference that had the witnesses beencalled or the evidence produced, the testimony or evidence would nothave been favorable.ColorJloDecorator Products, 228NLRB 408, 410(1977), enfd. mem 582 F.2d 1289 (9th Cir. 1978). See alsoBechtel Corp.,141NLRB 844, 845, 852 (1963);DavisWalker Steel & Wire Corp.,252NLRB 311 (1980);Teamsters Local959, 248 NLRB 693, 698 (1980),Martin Luther King Sr. Nursing Center,231 NLRB 15 (1977)event itself was contradictory, being first to the effectthatall six men,sitting around a table, read the entirecontract(of which only onecopywas available) andthen to the effect that they read only parts of it. I foundSnoddy's testimony,which parroted Ahern's, altogetherunconvincing.He displayed extremely poor recollectionwith respect to numerous significant details and for themost part failed effectively to corroborate the testimonyof Ahern.E. ConclusionIfind that by a process of reviewing, paragraph byparagraph,the basic draft of an agreement prepared byHyatt, on 20 March, the Union and Hyatt concluded anagreement which Hyatt correctly reduced to writing andwhich the Union thereafter unlawfully refused to exe-cute. I do not find that justification for such refusal exist-ed by reason of the existence of any requirement for rati-fication or by reason of any such requirement which hadbeen made known to Hyatt, or because it was rejectedby the bargaining unit, or because there was any materialdiscrepancy between the agreement negotiated and theformal contract prepared by Hoffman.F. The Affirmative DefenseThe affirmative defense, that the charges are barred bySection 10(b) of the Act, is dismissed.Section 10(b) precludesissuanceof a complaint basedon an unfair labor practice which occurred more than 6months prior to the filing of the charge with the Boardand service of a copy of it upon theperson againstwhom the charge is made.The charge in this case was filed on 2 October and al-leged,Since on or about March 20, 1984, the above-named labor organization has refused to reduce towriting and execute a collective bargaining agree-ment previously reached by the parties.The complaint alleges that the Union has failed and re-fused to execute the contract "[S]ince on or about April2, 1984,a date six months prior to the filing and serviceof the charge herein."The charge reads as though the initial refusal occurredmore than 6 months prior to the date it was filed. Thecomplaint reads as though the initial refusal occurred ex-actly 6 months to the day prior to the filing.The datesalleged arenot controlling. The controllingdate is the date of the alleged violations of the Act. Theevidence establishes that the negotiations were concludedon 20 March and the contract sent to Ahern on 27March.The obligation to execute it arose at that time.For a period of time thereafter it was the reasonable ex-pectation of Hyatt that the document would be signedand returned. There was no conduct on the part of theUnion which can be interpreted as refusal to execute thecontract prior to the time when Skinner began demand-ing its executionand returnunder circumstances whichmade it reasonably apparent that the Union was refusingto do so. That is the point at which the statute began to OPERATING ENGINEERS LOCAL 30 (HYATT MANAGEMENT)run.ClothingWorkers Local 187 (ShutterMfg.),210NLRB 831 (1974). The earliest date on which such astate of affairs can be said to have existed is 9 May,when Ahern telephoned Skinner in response to a mail-gram and told him that "there were a number of prob-lems with the contract" and "indicated to him that therewere quite a few items."At that point, however, Ahem was not being tooclear, as I have noted above. Ahern's comments in latertelephone conversationswith Skinner more probablyshould be taken as the actual refusals. As of 9 May,Ahern was talking as if there were only clerical prob-lems to contend with, and Skinner could have reasonablybelieved that their rectification was merely a prelude toexecution. Ahem did, however, assert that he told Skin-ner there were numerous "problems." That is the veryearliest date at which there is any conduct on the Re-spondent's part which suggests actual or impending repu-diation of its obligation to execute the agreement. SeeServ-AllCo.,199NLRB 1131 (1972). Treating his re-marks as a statement that he could not, at least at thatpoint, sign the contract fixes the date of refusal as 9May, well within the allowable statutory period.CONCLUSIONS OP LAW1.HyattManagementCorporation of New York, Inc.is anemployer engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act.2.Local Union No. 30 and 30A, International Unionof Operating Engineers, AFL-CIOisa labor organiza-tion within themeaningof Section 2(5) of the Act.3.The Respondent is the recognized collective-bar-gainingrepresentative of the following appropriate unitwithin the meaning of Section 9(a) of the Act:Chief Engineers, 1st Assistant Engineer, Watch En-gineer,Relief Engineer, Maintenance Men and Fire-men, excluding clerical employees, supervisory em-ployees,professional employees, production em-ployees,watchmen and guards as defined in theLaborManagement Relations Act of 1947, em-ployed by the Employer at Nassau County Colise-um.4.By refusing, about 9 May 1984, and at all timesthereafter, to execute the collective-bargaining agreementwith HyattManagementCorporation of New York, Inc.towhich theRespondenthad previously agreed, Re-spondent has engaged in and is engaging in unfair laborpracticeswithin the meaning of Section 8(b)(3) of theAct.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices,I find it necessary to order it tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act. TheRespondent,the exclusive representativeof the employ-ees in the appropriate unit described above, has refused213to bargain collectively with Hyatt by refusingto executethe collective-bargaining agreementwhichithad negoti-atedwith Hyatt in December 1983 and February andMarch 1984, though Hyatt had transmitted to it on 27March 1984 a contract which embodied the terms agreedupon at thelast bargaining session on20 March 1984. Iwill therefore recommend that the Respondent be or-dered to execute that document. However, the contractagreed upon was supposed to commence as of 1 January1984 and was to expire on 31 December 1986. Asubstan-tialportion of the agreed term has elapsed during thependency of these proceedings. Accordingly, the recom-mended Order will contain a provision that the contract,when executed, be deemed effective as of the date of itsexecution by the Respondent, and that its terms be ex-tended so that the contract will expire on a date 3 yearsfrom the date of execution.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, Local Union No. 30 and 30A, Inter-nationalUnion of Operating Engineers, AFL-CIO, itsofficers,agents,and representatives, shall1.Cease and desist from(a)Refusing on request of Hyatt Management Corpo-ration of New York, Inc. to execute the collective-bar-gaining agreementagreed to on 20 March 1984, as em-bodied in the proposed collective-bargainingagreementtransmitted to it by Hyatt on 27 March 1984.(b) In any like manner refusing to bargain with Hyattin accordance with the requirements of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) If requested to do so by Hyatt, execute, withoutdelay,theproposed collective-bargainingagreementtransmitted to it by Hyatt on 27 March 1984.(b) Provide for said agreement to be effective as of thedate of its execution by Respondent and extend the termthereof so as to terminate 3 years from the date of suchexecution by Respondent.(c) Post at the Respondent's offices andmeeting placescopies of the attached notice marked "Appendix."8Copies of the notice, on forms provided by theRegionalDirector for Region 29, after beingsignedby the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to members are customarilyposted. Reasonable steps shall be taken by theRespond-7 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses8If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Orderof the NationalLabor Relations Board " 214DECISIONSOF NATIONALLABOR RELATIONS BOARDent to ensure that the notices are not altered, defaced,or(d) Notifythe Regional Director in writing within 20covered by any other material.days from the date of this Order what steps the Re-spondent has taken to comply.,